          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 1 of 9 Page ID #:2461



                      1     Ronald S. Hodges – Bar No. 150586
                            James C. Bastian, Jr. – Bar No. 175415
                      2     Ryan D. O’Dea – Bar No. 273478
                            SHULMAN HODGES & BASTIAN LLP
                      3     100 Spectrum Center Drive, Suite 600
                            Irvine, California 92618
                      4     Telephone:      (949) 340-3400
                            Facsimile:      (949) 340-3000
                      5     Email:          RHodges@shbllp.com
                      6     Attorneys for Interested Party,
                            Michael J. Avenatti
                      7

                      8
                                                             UNITED STATES DISTRICT COURT
                      9
                                                         CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11
                            In re                                             Case No. 8:18-cv-01644-VAP-KES
                    12

                    13      EAGAN AVENATTI, LLP,                              (1) OBJECTION TO MOTION TO
                                                                              COMPEL BIENERT KATZMAN PC TO
                    14                             Debtor.                    COMPLY WITH SUBPOENA; AND

                    15                                                        (2) NOTICE OF MOTION AND MOTION
                                                                              FOR ORDER QUASHING SUBPOENA
                    16                                                        AND/OR FOR PROTECTIVE ORDER
                    17
                                                                              [[PROPOSED] ORDER FILED AND
                    18                                                        LODGED CONCURRENTLY HEREWITH]

                    19                                                        DATE: July 2, 2019
                                                                              TIME: 10:00 a.m.
                    20                                                        PLACE: Courtroom 6D
                                                                                     411 West 4th Street
                    21                                                               Santa Ana, CA 92701

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                            1
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                             MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 2 of 9 Page ID #:2462



                      1     TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

                      2              PLEASE TAKE NOTICE that on July 2, 2019, at 10:00 a.m. or as soon thereafter as the

                      3     matter may be heard in Courtroom 6D, 411 W. 4th Street, Santa Ana, CA 92701, Michael J.

                      4     Avenatti (“Avenatti”), will and hereby does move this Court for a protective order (the “Motion”).

                      5              This Motion is made on the grounds that:

                      6              (1) The subpoena (“Subpoena”) served upon Bienert Katzman PC (“BK”) by judgment

                      7     creditor Jason Frank Law, PLC (“Judgment Creditor”) exceeds the scope of permissible post-

                      8     judgment discovery under Fed R. Civ. Proc. 26, Fed. R. Civ. Proc. 45, and Fed. R. Civ. Proc. 69

                      9     and is unduly harassing. Judgment Creditor’s “third party inquiry must be kept pertinent to the

                    10      goal of discovering concealed assets of the judgment debtor and not be allowed to become a

                    11      means of harassment…inquiry into the assets of third persons is permissible where the relationship

                    12      between [the judgment debtor and third person(s)] is sufficient to raise a reasonable doubt about

                    13      the bona fides of any transfer of assets between them.” Internet Direct Response, Inc. v. Buckley,

                    14      2010 U.S. Dist. LEXIS 50576, *3-6, 2010 WL 1752181 (citations omitted, emphasis added). The

                    15      documents sought by Judgment Creditor have no relationship to the instant matter. The Subpoena

                    16      is specifically designed to undermine Avenatti’s ability to defend himself in completely separate

                    17      criminal matters pending against him, and as such, categorically constitutes harassment; and

                    18               (2) The documents requested in the Subpoena are protected by the attorney-client privilege

                    19      and/or the Fifth Amendment.

                    20               This Motion is further based upon this notice, an objection to the motion to compel Bienert

                    21      Katzman to comply with subpoena, the attached Memorandum of Points and Authorities, the

                    22      records and files in this action and upon such further evidence and argument as may be presented

                    23      prior to or at the time of hearing on the Motion.
                                                                SHULMAN HODGES & BASTIAN LLP
                    24
                                                                        /s/ Ryan D. O’Dea
                    25
                              Dated: May 31, 2019              By:
                    26                                               Ronald S. Hodges
                                                                     James C. Bastian, Jr.
                    27                                               Ryan D. O’Dea
                                                                     Attorneys for Michael J. Avenatti
                    28
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                                 2
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                             MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 3 of 9 Page ID #:2463



                      1                         MEMORANDUM OF POINTS AND AUTHORITIES

                      2                                  I.     SUMMARY OF ARGUMENT

                      3            The Subpoena represents a proverbial tipping point as it pertains to the confines and

                      4     parameters of permissible post-judgment discovery under the Federal Rules. While it cannot be

                      5     reasonably disputed that a judgment creditor is afforded wide latitude to conduct post-judgment

                      6     discovery pursuant to Fed. R. Civ. Proc. 69, such discovery is not without limitations. As detailed

                      7     herein, Avenatti respectfully submits that Judgment Creditor’s discovery efforts vis-à-vis the

                      8     Subpoena significantly exceed the scope of permissible discovery for numerous reasons.

                      9            Avenatti brings this omnibus objection to Judgment Creditor’s motion to compel BK to

                    10      comply with the Subpoena (“Motion to Compel”), as well as his Motion to quash the Subpoena,

                    11      or in the alternative, to obtain a protective order on the grounds that: (1) the documents requested

                    12      in the Subpoena exceed the scope of permissible post-judgment discovery under Fed R. Civ. Proc.

                    13      26, Fed. R. Civ. Proc. 45, and Fed. R. Civ. Proc. 69, and as such, is unduly harassing; and (2) the

                    14      Subpoena is a thinly-veiled attempt circumvent protections created by the attorney-client privilege

                    15      and the Fifth Amendment, and Judgement Creditor’s purported authorities to the contrary are

                    16      distinguishable and should not be applied by this Court.

                    17             Therefore, the Motion to Compel should be denied in its entirety, the improper document

                    18      requests within the Subpoena should be quashed and a protective order should be entered,

                    19      precluding the production of the documents requested by the Subpoena.

                    20                                            II.     ARGUMENT

                    21      A.     The Subpoena Exceeds the Permissible Scope of Post-Judgment Discovery

                    22             In relevant part, the Subpoena seeks production of the following documents (collectively,

                    23      the “Requests”) relating to third-party Michael Avenatti’s individual criminal defense1:

                    24                  All checks, wire transfers or other documents reflecting any payments or
                                        retainers Bienert Katzman PLC has received related to its representation of
                    25                  Michael J. Avenatti.
                    26
                            1
                    27         As stated in the Motion to Compel, Judgment Creditor acknowledges “Bienert represented
                            Avenatti at the pre-indictment arraignment held on April 1, 2019.” Motion to Compel 6:27-28, fn.
                    28      1.
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                              3
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                       MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 4 of 9 Page ID #:2464



                      1     Expanding upon the Requests, Judgment Creditor notes in the Motion to Compel that it is seeking

                      2     production of “(a) Bienert’s retainer agreement with Avenatti; (b) any other agreements Bienert

                      3     has with Avenatti or any third party to pay for Bienert’s representation of Avenatti; and (c) the

                      4     payment documents (i.e., wires, checks or similar documents) reflecting payments or retainers

                      5     made on Avenatti’s behalf so that JFL may determine the source of the funds.” Motion to Compel

                      6     6:19-23.

                      7              As an initial matter, the fact that Avenatti is a third-party to this proceeding cannot be

                      8     overlooked or emphasized more. Taking the analysis one step further, it also cannot be overlooked

                      9     that the Requests seek production of documents directly relating to Avenatti’s personal defense of

                    10      criminal matters entirely separate from the instant action. Irrespective of the permissible breadth

                    11      of post-judgment discovery, Judgment Creditor’s “third party inquiry must be kept pertinent to the

                    12      goal of discovering concealed assets of the judgment debtor and not be allowed to become a

                    13      means of harassment…inquiry into the assets of third persons is permissible where the relationship

                    14      between [the judgment debtor and third person(s)] is sufficient to raise a reasonable doubt about

                    15      the bona fides of any transfer of assets between them.” Internet Direct Response, Inc. v. Buckley,

                    16      2010 U.S. Dist. LEXIS 50576, *3-6, 2010 WL 1752181 (citations omitted, emphasis added). The

                    17      documents sought by Judgment Creditor have absolutely no relationship to the instant matter,

                    18      which directly calls into question Judgment Creditor’s true motivations underlying the Subpoena.

                    19               Given the palpable animosity Judgment Creditor has for Avenatti, the Subpoena needs to

                    20      be viewed for what it actually is: harassment designed to ruin an opponent’s chance at vindicating

                    21      himself in another forum. The Subpoena is a transparent attempt to undercut Avenatti’s ability to

                    22      defend himself in completely separate criminal matters pending against – perhaps with the ultimate

                    23      goal of dissuading his current criminal counsel (or prospective criminal counsel) from taking him

                    24      on as a client. Such scorched-earth tactics untethered to a legitimate purpose or controlling

                    25      authority should not be permitted by this Court. Therefore, Avenatti respectfully requests this

                    26      Court to: (1) deny the Motion to Compel; (2) quash the Subpoena; and/or (3) enter a protective

                    27      order precluding Judgment Creditor’s ability to obtain documents or testimony responsive to the

                    28      Requests.
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                               4
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                             MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 5 of 9 Page ID #:2465



                      1     B.        The Requests Seek Material Protected by the Attorney-Client Privilege and/or the

                      2               Fifth Amendment

                      3               As indicated in the Motion to Compel, BK timely served objections to the Subpoena and

                      4     refused to produce responsive documents based upon the attorney-client privilege and the Fifth

                      5     Amendment. Motion to Compel 6:10-17. Judgment Creditor posits that BK’s aforementioned

                      6     objections are “without merit” because:

                      7                   • The Ninth Circuit has consistently held that “the fact of a retainer, the identity
                                          of the client, the conditions of employment and the amount of the fee and who
                      8                   paid it do not come within the privilege of attorney-client relationship.” In re
                                          Michaelson, 511 F.2d 882, 888 (9th Cir. 1975).
                      9
                                          • Further, “[t]he client’s Fifth Amendment privilege is not violated by
                    10                    enforcement of a subpoena directed towards his attorney.” Beckler v. Sup. Ct.,
                                          568 F.2d 661, 662 (9th Cir. 1978) (citing Fisher v. U.S., 425 U.S. 391, 96 S.Ct.
                    11                    1569, 1574 (1976).
                    12                    • For these reasons, the Ninth Circuit held that compelling an attorney to
                                          disclose his fee arrangement with his client and who is paying the fees does
                    13                    not violate a client’s Fifth Amendment privilege against self-incrimination.
                                          Michaelson, 511 F.2d at 889.
                    14
                                          • In addition, this Court has already overruled Avenatti’s objections to
                    15                    production of fee agreements based on Avenatti’s contention that such
                                          agreements are privileged under California privacy law. (Frank Decl., Ex. C at
                    16                    19:15 – 20:13.).
                    17      As discussed in detail below, the authorities relied upon by Judgment Creditor in defense of its

                    18      patently improper Subpoena are distinguishable, and as such, should not be applied to the instant

                    19      matter.

                    20                The cornerstone of Judgment Creditor’s argument is rooted in its reliance upon the case of

                    21      In re Michaelson. Despite the sweeping propositions relied upon in the Motion to Compel, a

                    22      review of the factual context of In re Michaelson highlights the rationale for its ruling. In

                    23      particular, the case of In re Michaelson involved an attorney’s refusal to provide testimony to a

                    24      grand jury2 on certain topics on the basis of attorney-client privilege and his client’s Fifth

                    25      Amendment rights. As such, the Michaelson case did not involve the production of a retainer

                    26      agreement, the source of fees, or any other document – it involved a third-party attorney’s

                    27
                            2
                    28        The case of In re Michaelson did not involve the issue of third-party post-judgment discovery.
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                              5
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                         MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 6 of 9 Page ID #:2466



                      1     testimony regarding the “fact of a retainer, the identity of the client, the conditions of employment

                      2     and the amount of the fee and who paid it[.]” In re Michaelson, 511 F.2d 882, 888 (9th Cir. 1975).

                      3     As such, the production of documents requested in the Subpoena is distinguishable from the

                      4     material sought in In re Michaelson.

                      5            While the Michaelson court found that third-party testimony on the aforementioned topics

                      6     was not covered by the attorney-client privilege in that case, it did state that such an outcome

                      7     would not apply in “unusual circumstances.” Id. Given the fact that the instant discovery issue

                      8     arises in the post-judgment context against a third-party to the above-captioned action, after a state

                      9     court judge precluded the same Judgment Creditor from proceeding with the judgment debtor

                    10      examination process against Avenatti due to an assertion of his Fifth Amendment rights, this Court

                    11      should not rely upon the general rule applied by the Michaelson court.3

                    12             Turning finally to the Michaelson court’s analysis of the Fifth Amendment issues, it should

                    13      come as no surprise that the factual predicate of its ruling is also distinguishable from the instant

                    14      matter. Specifically, the Michaelson court found “no merit in appellant’s assertion of a Fifth

                    15      Amendment defense on behalf of his client.” Id. at 889 (emphasis added). The Michaelson court

                    16      continued by stating: “It follows, then, that when the client himself would be privileged from

                    17      production of the document . . . as exempt from self-incrimination, the attorney having possession

                    18      of the document is not bound to produce. . . . On the other hand, if the client would be compellable

                    19      to produce, . . . then the attorney is equally compellable…Again, we point out – the Kasmir holding

                    20      rests upon the client’s having his Fifth Amendment privilege. In the instant case, Miss Sibson did

                    21      not have such a privilege because of the immunity granted her.” Id. (citation omitted, emphasis

                    22      added). Avenatti has asserted his Fifth Amendment right – as opposed to BK asserting this

                    23
                            3
                    24        Additionally, the rationale of the Michaelson court as it pertains to the application of the attorney-
                            client privilege to an attorney’s testimony appears to be distinguishable. In particular, the
                    25      Michaelson court stated: “There are strong policy reasons why the existence of an attorney-client
                            relationship, including the fee arrangement, should not be privileged absent incriminating
                    26      circumstances such as outlined above. The courts have inherent power to regulate the bar. The
                            courts have the right to inquire into fee arrangements both to protect the client from excessive fees
                    27      and to assist an attorney in collection of his fee, but more importantly, the court may inquire into
                            fee arrangements to protect against suspected conflicts of interest.” Id. at 888-889. The concerns
                    28      and rationale of the Michaelson court do not apply to the case at bar.
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                                 6
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                        MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 7 of 9 Page ID #:2467



                      1     fundamental right on Avenatti’s behalf – and as such, the case of Michaelson is distinguishable.

                      2     Furthermore, Avenatti has not been provided immunity, thus compounding Michaelson’s

                      3     inapplicability.

                      4              Therefore, Avenatti respectfully requests this Court to: (1) Deny the Motion to Compel;

                      5     and (2) Quash the Subpoena as it pertains to production of documents responsive to the Requests,

                      6     or in the alternative, enter a protective order prohibiting Judgment Creditor from seeking

                      7     documents responsive to the Requests.

                      8                                          III.    CONCLUSION

                      9              The discovery efforts aimed at Avenatti individually have hit a point where this Court

                    10      should say enough is enough. Judgment Creditor’s instant discovery efforts greatly exceed

                    11      permissible third-party post-judgment discovery, as the Subpoena and the Requests have nothing

                    12      to do with matters related to uncovering assets of Eagan Avenatti, LLP. Rather, the Subpoena is

                    13      a scorched-earth litigation tactic employed to disrupt Avenatti’s individual ability to defend

                    14      himself in unrelated matters. Due to the harassing nature of the Subpoena, as well as the

                    15      implication of the attorney-client privilege and Fifth Amendment protection, Avenatti respectfully

                    16      requests this Court to: (1) deny the Motion to Compel; and (2) quash the Subpoena as it pertains

                    17      to production of documents responsive to the Requests, or in the alternative, enter a protective

                    18      order prohibiting Judgment Creditor from seeking documents responsive to the Requests.

                    19
                                                                  SHULMAN HODGES & BASTIAN LLP
                    20

                    21
                                                                          /s/ Ryan D. O’Dea
                    22        Dated: May 31, 2019                 By:
                                                                        Leonard M. Shulman
                    23                                                  Ronald S. Hodges
                                                                        Ryan D. O’Dea
                    24                                                  Attorneys for Michael J. Avenatti
                    25

                    26

                    27

                    28
SHULMAN HODGES &
     BASTIAN LLP            6020-500\1369868.1                               7
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618                             MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 8 of 9 Page ID #:2468
          Case 8:18-cv-01644-VAP-KES Document 88 Filed 05/31/19 Page 9 of 9 Page ID #:2469


                      1                                         SERVICE LIST
                                                              Eagan Avenatti, LLP
                      2                                    8:18-cv-01644 VAP (KESx)

                      3     Eagan Avenatti, LLP                        Jason Frank Law, PLC
                            Michael J. Avenatti                        James R. Selth
                      4     Avenatti LLP                               Weintraub and Selth APC
                            520 Newport Center Drive, Suite 1400       11766 Wilshire Blvd., Suite 1170
                      5     Newport Beach, CA 92660                    Los Angeles, CA 90025

                      6     Jason Frank Law, PLC                       Jason Frank Law, PLC
                            Andrew D. Stolper                          Sara L. Chenetz
                      7     Frank Sims and Stolper LLP                 Perkins Coie LLP
                            19800 MacArthur Blvd., Suite 855           1888 Century Park East, Suite 1700
                      8     Irvine, CA 92612                           Los Angeles, CA 90067

                      9     Jason Frank Law, PLC                       Brian Weiss, Receiver
                            Scott Howard Sims                          c/o John P. Reitman
                    10      Frank Sims and Stolper LLP                 Landau Gottfried & Berger LLP
                            19800 MacArthur Blvd., Suite 855           1801 Century Park East, Suite 700
                    11      Irvine, CA 92612                           Los Angeles, CA 90067
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN HODGES &            6020-500\1369868.1
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
